DETAILED ACTION

Allowable Subject Matter
Claims 1, 3-12, 14-16 and 18 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendment overcame the outstanding 101, 112(b) and prior art rejections by incorporating previously indicated allowable subject matter.  Accordingly, the prior art does not disclose, and would not have rendered obvious, the combination of features of Applicant’s independent claims 1, 12 and 16, namely (using claim 1 as an example):

an augmented reality display apparatus, comprising: a virtual image data extractor, configured to extract virtual image data of a virtual image; 
a real image data extractor, configured to extract real image data of a real image; and 
an image controller connected with the virtual image data extractor and the real image data extractor respectively, the image controller being configured to, based on the extracted virtual image data and the extracted real image data, determine coincide data of the virtual image data and the real image data, and obtain visual object information of the coincide data, 
wherein the visual object information includes at least one visual object and corresponding visual object position data, and the visual object and a non-visual object shielded by it are located within the coincide data; 
the image controller being further configured to, based on the visual object information, control a content corresponding to the visual object to be in a display state, and control a content corresponding to the non-visual object to be in a non-display state, 
wherein the augmented reality display apparatus further comprises: 
a first polarizing device, configured to convert light of the virtual image into polarized light; and 
a second polarizing device, configured to convert light of the real image into polarized light; 
the image controller comprises a light modulator and a third polarizing device, the light modulator being connected with the virtual image data extractor and the real image data extractor respectively; 
the light modulator being configured to, based on the extracted virtual image data and the extracted real image data, determine coincide data of the virtual image data and the real image data, and obtain visual object information of the coincide data, based on which a polarization state of polarized light corresponding to the content of the virtual image and the real image located within the coincide data based on the visual object information is modulated, 
so as to enable the polarized light corresponding to contents in the virtual image and the real image serving for the visual object to be transmitted from the third polarizing device, the third polarizing device and the polarized light corresponding to contents in the virtual image and the real image serving for the non-visual object to be shielded.

	The closest prior art to the above features of claim 1 and Applicant’s independent claims include what is cited of record in this application and references discussed in the previous Non-Final Rejection of 7 December 2021.  Of these references, aside from the discussion in the Non-Final Rejection, the following is of note:

U.S. Patent Application Publication No. 2018/0084245, teaches methods and systems that employ a variable focus lens capable of polarization of image forming light, of varying rotation from zero to ninety degrees, and the processing of images in relation to real object and virtual objects in the scene (see e.g. Figs. 14A and 14B).
U.S. Patent Application Publication No. 2017/0299869, teaches methods and systems employing a spatial light modulator to modify the path of light to certain portions of an exit pupil plane. See e.g. Figs. 4-6. 
U.S. Patent No. 6,262,741 teaches methods and systems for polarization of light in the formation of virtual or infinity images, as opposed to real images (see e.g. Fig. 2, Fig. 6 and Fig. 7). 
U.S. Patent No. 6,139,157 teaches methods and apparatuses that employ an optical system capable of polarizing and changing the direction of polarization for desired imaging results (see e.g. Figs. 5-9). 

However, the references of record would not have rendered obvious the specific combination of features as recited in Applicant’s independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632. The examiner can normally be reached M-F, 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613